DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action and have been rejected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Third Party Submission
The Third-Party Submission submitted on 4/22/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.290.  Accordingly, the third-party submission is being considered by the Examiner.  The initialed and dated copy of Third-Party Submission form IDS.3P is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 10 is directed to the limitations for receiving live data associated with a tenant, the live data comprising information associated with a job to be performed by the tenant (Collecting Information, an observation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); retrieving a trained model associated with the tenant, wherein the trained model is configured to generate a job value prediction for the job to be performed (Collecting Information, an observation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); preprocessing the live data to obtain a set of features associated with the job, the set of features consumable by the trained model (Analyzing the Collected Information, an evaluation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); and applying the trained model to the set of features to generate the job value prediction for the job to be performed by the tenant (Analyzing and Transmitting the Analyzed Information, an evaluation/judgement; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for a Commercial Interaction but for the recitation of generic computer components.  That is, other than reciting a system, one or more processors, and a non-transitory computer-readable storage medium, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Commercial Interaction.  For example, receiving live data associated with a tenant, the live data comprising information associated with a job to be performed by the tenant encompasses a landlord watching a tenant and observing what they are working on and what they need to work on, an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processors, and medium are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0057] Figure 4 is a block diagram illustrating an example of a computing device or computer system 400 which may be used in implementing the embodiments of the components of the network disclosed above. For example, the computing system 400 of Figure 4 may be the provider edge device discussed above. The computer system (system) includes one or more 

	Which shows a generic computing system with no details of any particular features, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processors, etc., nor the receiving or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 19 contain the identified abstract ideas, with the additional elements of a computer-readable medium which is generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus the claims are not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	

	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (U.S. Publication No. 2015/037,9072) in view of Aemi (U.S. Publication No. 2020/025,0587).

Regarding Claims 1, 10, and 19, Dirac teaches a method for predicting the value of a job, the method comprising: 
receiving live data associated with a tenant, the live data comprising information associated with a job to be performed by the tenant ([0042-45] realtime mls data about a job and client are received)
retrieving a trained model associated with the tenant, wherein the trained model is configured to generate a job value prediction for the job to be performed ([0043-44] trained models are used to come up with a score prediction for a task/job to be performed)
applying the trained model to the set of features to generate the job value prediction for the job to be performed by the tenant ([0045] a processing plan for each job is predicted as above in a mult-tenant system as in [0048] and [0055]).
Although Dirac teaches processing the live data to obtain a set of features associated with the job, the set of features consumable by the trained model ([0047] the data is processed into features associated with the tasks/jobs from the trained model), it does not explicitly state that this is done during a preprocessing.
Aemi teach preprocessing of live data to obtain features as in [0047] where acquired data is pre-processed by the analysis system for use with machine learning.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the processing of live data for use in a trained model of Dirac with the preprocessing of information for use in machine learning models of Aemi as they are analogous art along with the 
Examiner notes that Dirac teaches a system ([0173] system with processors), one or more processors, and a non-transitory computer/machine-readable storage medium ([0175] computer readable mediums and apparatuses). 
Regarding Claims 2 and 11, Dirac teaches wherein preprocessing the live data comprises applying one or more encoding techniques associated with the tenant to the live data ([0042] code implemented by user defined or third party functions).
Regarding Claims 3 and 12, Dirac teaches wherein preprocessing the live data comprises applying one or more natural language processing (NLP) techniques to the live data ([0053] natural language processing is utilized in this process).
Regarding Claims 4 and 13, Dirac teaches wherein preprocessing the live data comprises applying one or more natural dimensionality reduction techniques to the live data ([0172] dimensionality techniques are utilized in the process).
Regarding Claims 5 and 14, Dirac teaches wherein the trained model is a regression model ([0047] regression model) and the job value prediction for the job is a real number ([0053] real or integer number).
Regarding Claims 6, 15, and 20, Dirac teaches wherein the live data comprises one or more of an associated marketing campaign identification, a business unit identification, a job type identification, a job priority value, a call direction value, a call date value, a call script field, a job zip code field, a job latitude value, a job longitude value, a customer balance value, a customer credit card count, a customer bank account count, a customer invoice total value, a weather field, or a questionnaire data 
Regarding Claims 7 and 16, Dirac teaches further comprising training a machine learning model to generate the trained model, wherein training the machine learning model comprises: 
receiving a historical dataset associated with the tenant, the historical dataset comprising a historical record of features associated with the job ([0143-144] historical data is used such as the past data in [0096]); 
generating a training dataset and a testing dataset from the historical dataset ([0145] training data set from historical data set in past as well as a testing dataset); 
training the machine learning model using the training dataset ([0145] both datasets are used to train the model) ; and 
testing and updating the machine learning model using the testing dataset ([0155] updating the model with the dataset).
Regarding Claims 8 and 17, Dirac teaches wherein the historical record of features associated with the job comprises one or more of a job value total, job revenue, or profits for the job performed by the tenant or one or more other tenants over a period of time ([0054] value over time is determined by the models for the time period [0069] for a [0113] value total).
Regarding Claims 9 and 18, Dirac teaches further comprising retraining the machine learning model on a regular scheduled basis ([0079] run every day, week, hour etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200250587 A1
Aerni; Sarah et al.
FRAMEWORK FOR MULTI-TENANT DATA SCIENCE EXPERIMENTS AT-SCALE

DIRAC; LEO PARKER et al.
INPUT PROCESSING FOR MACHINE LEARNING
US 20200218800 A1
AKKINENI V et al.
Method for performing behavior analysis for computing device by computing system, involves comparing collected first behaviors associated with event with dataset indicating expected behaviors of computing device associated with event
US 20200184792 A1
PARK Y et al.
Risk management system for building security systems for assets such as buildings, building sites, building spaces, people, and cars, comprises one or more computer-readable storage media which is used to store a data structure
US 20200082810 A1
KNELLER H et al.
Method for mapping a customer journey in an interactive voice response system to a category from a categories list, involves building a directed graph by the processor based on multiple sample interactive voice response customer journeys
US 20190244267 A1
GUPTA V et al.
System for providing interactive quotes for artificial intelligence-based cost estimates, has hardware processor for generating multiple interactive quotes for relocation cost estimates utilizing machine learning model
US 20190034767 A1
LEVERICH J et al.
Method for facilitating data preprocessing for machine learning involves performing preprocessing operation based on preprocessing query to preprocess training set of data in accordance with set of preprocessing parameter values
US 20190026663 A1
BURTON J et al.
Estimating method of time to address software-issue reports in software project management computer system, involves causing computing device to display user interface that displays estimated duration of time or has visual attribute
US 20200303060 A1
Haemel; Nicholas et al.
DIAGNOSTICS USING ONE OR MORE NEURAL NETWORKS
US 20200218800 A1
SUN; Ruimin et al.
EVENT-TRIGGERED BEHAVIOR ANALYSIS

POURMOHAMMAD; Sajjad et al.
BUILDING RISK ANALYSIS SYSTEM WITH DYNAMIC MODIFICATION OF ASSET-THREAT WEIGHTS
US 20200166921 A1
LAVID BEN LULU; David et al.
SYSTEM AND METHOD FOR PROACTIVE REPAIR OF SUBOPTIMAL OPERATION OF A MACHINE
US 20200104401 A1
Burnett; Ricky Gene et al.
Real-Time Measurement And System Monitoring Based On Generated Dependency Graph Models Of System Components
US 20200097597 A1
Lourentzou; Ismini et al.
ON-DEMAND RELATION EXTRACTION FROM TEXT
US 20190333155 A1
Natesan Ramamurthy; Karthikeyan et al.
HEALTH INSURANCE COST PREDICTION REPORTING VIA PRIVATE TRANSFER LEARNING
US 20190043201 A1
Strong; Christina R. et al.
ANALYTIC IMAGE FORMAT FOR VISUAL COMPUTING
US 20190026663 A1
Homeyer; Andrew et al.
INFERRING TIME ESTIMATES IN WORKFLOW TRACKING SYSTEMS
US 20180322417 A1
Bendre; Nikhil et al.
Machine Learning with Distributed Training
US 20170124487 A1
Szeto; Kit Pang et al.
SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING MACHINE LEARNING MODEL TRAINING AND DEPLOYMENT WITH A ROLLBACK MECHANISM
US 20170124464 A1
Crabtree; Jason et al.
RAPID PREDICTIVE ANALYSIS OF VERY LARGE DATA SETS USING THE DISTRIBUTED COMPUTATIONAL GRAPH
US 20170098161 A1
Ellenbogen; Michael et al.
Augmented Machine Decision Making
US 20160034809 A1
TRENHOLM; WALLACE et al.
SYSTEM AND METHOD FOR NETWORK BASED APPLICATION DEVELOPMENT AND IMPLEMENTATION
US 10867328 B2
Rattner; Zachary et al.
Systems and methods for providing AI-based cost estimates for services
US 10847136 B2
Kneller; Hila et al.
System and method for mapping a customer journey to a category
US 10817757 B2
Sainani; Manish et al.
Automated data preprocessing for machine learning
US 10453103 B2
Miller; Robert L. et al.
Price estimation system



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/8/2021